Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED.
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED IS OMITTED AND MARKED WITH “[*******]” OR OTHERWISE
CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.


The General Hospital Corporation


LICENSE AGREEMENT


Agreement Number: A220396
Invention Record Number(s): 02155


This License Agreement (“Agreement”) is made as of the First day of June 2014
(“Effective Date”), by and between The General Hospital Corporation, d/b/a
Massachusetts General Hospital, a not-for-profit Massachusetts corporation, with
a principal place of business at 55 Fruit Street, Boston, Massachusetts 02114
(“Hospital”) and FluoroPharma Medical, Inc., a Delaware corporation having a
principal place of business at 8 Hillside Avenue, Suite 207, Montclair, New
Jersey 07043 (“Company”), each referred to herein individually as a “Party” and
collectively as the “Parties.”



RECITALS


WHEREAS, Hospital and Company have previously entered into an Exclusive License
Agreement, dated April 27th, 2009, known as Agreement Number A202234, and three
previous amendments, respectively, Agreement Number A202234.01 dated June 21,
2011, Agreement Number A202234.02 dated October 31, 2011, and Agreement Number
A202234.03 dated June 1, 2014 (collectively the “ ‘234 Agreement”);


WHEREAS, Hospital and Company now wish to re-negotiate the ‘234 Agreement and
have negotiated this Agreement to contemporaneously become effective with
termination of the ‘234 Agreement;


WHEREAS, Hospital, as a center for patient care, research and education, is the
owner of certain Intellectual Property Rights (defined below) and desires to
grant a license of those Intellectual Property Rights to Company in order to
benefit the public by disseminating the results of its research via the
commercial development, manufacture, distribution and use of Products and
Processes (defined below);


WHEREAS, Hospital is an integrated health care delivery system with an extensive
medical research infrastructure that conducts academic and medical research; and


WHEREAS, Company has the capability to commercially develop, manufacture,
distribute and use Products and Processes for public use and benefit and desires
to license such Intellectual Property Rights;


NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:



1.   CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the following
meanings, unless the context requires otherwise.


1.1           “Affiliate” with respect to either Party shall mean any
corporation or other legal entity, other than that Party, in whatever country
organized, controlling, controlled by or under common control with that
Party.  The term “control” shall mean:




 
-1-

--------------------------------------------------------------------------------

 
 
 
(a)
in the case of Company, direct or indirect ownership of Fifty percent (50%) or
more of the voting securities having the right to elect directors; and



 
(b)
in the case of Hospital, the power, direct or indirect, to elect or appoint
Fifty percent (50%) or more of the directors or trustees, or to cause direction
of management and policies, whether through the ownership of voting securities,
by contract or otherwise.



1.2           “Claim” shall mean any pending or issued claim of any Patent Right
that has not been permanently revoked, nor held unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction that
is unappealable or unappealed in the time allowed for appeal.


1.3           “Clinical Trial Data” shall mean clinical source data and clinical
trial documentation generated through sponsored and/or otherwise supported,
either internally or externally, studies as required by, or prepared in support
of, the United States Food and Drug Administration (“FDA”) and/or International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”) guidelines, in whatever form, written or
electronic, embodying, reflecting, containing, reporting, and/or otherwise
relating to any and al data observed, compiled, and/or collected in the course
of any human clinical trial conducted by, or on behalf, of Company in connection
with the Intellectual Property Rights or Technological Information granted
hereunder.


1.4
[INTENTIONALLY OMITTED]



1.5           “Distributor” shall mean any third party entity to whom Company, a
Company Affiliate or a Sublicensee has granted, express or implied, the right to
distribute any Product or Process pursuant to Section 2.1(b)(ii).


1.6           “First Commercial Sale” shall mean the initial Sale anywhere in
the applicable License Territory of a Product or Process.


1.7           “Intellectual Property Rights” shall mean any, and/or all, of the
rights granted under Patent Rights.


1.8           “License Field” shall mean the field of clinical diagnostic
medical imaging and testing.


1.9           “License Territory” shall mean worldwide.


1.10           “Net Sales” shall be calculated as set forth in this Section 1.7.


 
(a)
Subject to the conditions set forth below, “Net Sales” shall mean:



 
(i)
the gross amount billed or invoiced, or if no such bill or invoice is issued the
amount received, whichever is greatest, by Company and its Affiliates and
Sublicensees for, or on account of, Sales, of Products and Processes.



 
(ii)
less the following amounts:



 
(A)
to the extent separately stated on the bill or invoice, actually paid by Company
and its Affiliates in effecting such Sale:



 
(1)
amounts repaid or credited by reason of rejection or return of applicable
Products or Processes;



 
(2)
reasonable and customary trade, quantity or cash rebates or discounts to the
extent allowed and taken;



 
(3)
amounts for outbound transportation, insurance, handling and shipping, but only
to the extent separately invoiced in a manner that clearly specifies the charges
applicable to the applicable Products; and





 
-2-

--------------------------------------------------------------------------------

 

 
 
(4)
taxes, customs duties and other governmental charges levied on or measured by
Sales of Products or Processes, to the extent separately invoiced, whether paid
by or on behalf of Company so long as Company’s price is reduced thereby, but
not franchise or income taxes of any kind whatsoever.



 
(B)
the gross amount billed or invoiced, or if no such bill or invoice is issued the
amount received, whichever is greatest, by Company and its Affiliates and
Sublicensees for or on account of Sales of Products and Processes to Hospital
and Hospital’s Affiliates.



 
(b)
Specifically excluded from the definition of “Net Sales” are amounts
attributable to any Sale of any Product or Process between or among Company and
any Company Affiliate and/or Sublicensee, unless the transferee is the end
purchaser, user or consumer of such Product or Process.



 
(c)
No deductions shall be made for any commissions paid to any individuals or for
any costs or expenses of collections.



 
(d)
Net Sales shall be deemed to have occurred and the applicable Product or Process
“Sold” on the earliest of the date of billing, invoicing, delivery or payment or
the due date for payment.



 
(e)
If any Product or Process is Sold at a discounted price that is lower than the
customary price charged (other than as provided in Section 1.10(a)(ii)(A)(2)),
or for non-cash consideration (whether or not at a discount), Net Sales shall be
calculated based on the non-discounted cash amount charged to an independent
third party for the Product or Process during the same Reporting Period or, in
the absence of such transaction, on the fair market value of the Product or
Process.  Non-cash consideration that could affect any payment due to Hospital
hereunder shall not be accepted without the prior written consent of Hospital.



1.11           “Patent Rights” shall mean any of the following, whether existing
now or in the future, related to MGH Invention Number 02390 and as may further
be described in Appendix A hereto:


 
(a)
patents and patent applications (including provisional applications);



 
(b)
all patent applications filed either from such patents or patent applications or
from an application claiming priority from either of these, including
continuations (but not including continuations-in-part), divisionals, converted
provisionals, continued prosecution applications, and substitute applications;



 
(c)
any patents issued based on or claiming priority to any such patent applications
in (a) and (b) above; and



 
(d)
any and all extensions or restorations by existing or future extension or
restoration mechanisms, including adjustments, revalidations, renewals,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications in
(a), (b) and (c) above.



1.12           “Phase I Clinical Trial” shall mean any, first or subsequent,
human clinical trial of a Product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(a) and is intended to study the safety,
tolerability and pharmacokinetics of increasing doses in healthy volunteers, or
a similar clinical study prescribed by the relevant regulatory authorities in a
country other than the United States.


1.13           “Phase II Clinical Trial” shall mean any, first or subsequent,
human clinical trial of a Product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(b) and is intended to generate initial evidence
of clinical safety and effectiveness in a target patient population, or a
similar clinical study prescribed by the relevant regulatory authorities in a
country other than the United States.


1.14           “Phase III Clinical Trial” shall mean any, first or subsequent,
human clinical trial of a Product, performed after evidence suggesting
effectiveness of the compound has been obtained pursuant to One (1) or more
Phase II Trial(s), conducted for inclusion in:
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(a)
that portion of an FDA submission and regulatory approval process that provides
for the continued clinical trials of a product on sufficient numbers of human
patients to confirm with statistical significance the safety and efficacy of a
product sufficient to support a regulatory approval for the proposed indication,
as more fully described in 21 C.F.R. 312.21(c); or



 
(b)
equivalent applications for regulatory approval with similar requirements in a
country other than the United States.



1.15           “Process” shall mean any process, method or service the use or
performance of which, in whole or in part:


 
(a)
absent the license granted hereunder would infringe, is covered by, or otherwise
exploits, one or more Intellectual Property Rights; or



 
(b)
employs, is based upon, is derived from, or otherwise exploits Technological
Information.



1.16           “Product” shall mean any article, device or composition, the
manufacture, use, or sale of which, in whole or in part:


 
(a)
absent the license granted hereunder would infringe, is covered by, or otherwise
exploits, one or more Intellectual Property Rights; or



 
(b)
employs, is based upon, is derived from, or otherwise exploits Technological
Information.



1.17           “Reporting Period” shall mean each Three (3) month period ending
March 31, June 30, September 30 and December 31.


1.18           “Sale” (and “Sell” and “Sold” as the case may be) shall mean to
sell or have sold, to lease or have leased, to import or have imported or
otherwise to transfer or have transferred a Product or Process for valuable
consideration (in the form of cash or otherwise), and further in the case of a
Process to use or perform such Process for the benefit of a third party.


1.19           [INTENTIONALLY OMITTED]


1.20           “Sublicensee” shall mean any sublicensee of rights granted in
accordance with Section 2.1(a)(ii).  For purpose of this Agreement, a
Distributor of a Product or Process shall not be included in the definition of
Sublicensee unless such Distributor:


 
(a)
is granted any right to make, have made, use or have used Products or Processes
in accordance with Section 2.1(a)(ii), or



 
(b)
has agreed to pay to Company or its Affiliate(s) royalties on such Distributor’s
sales of Products or Processes, in which case such Distributor shall be a
Sublicensee for all purposes of this Agreement.



1.21           “Sublicense Income” shall mean consideration in any form received
by Company and/or Company’s Affiliate(s) in connection with or otherwise
attributable to a grant of a sublicense or any other right, license, privilege
or immunity (regardless of whether such grantee is a “Sublicensee” as defined in
this Agreement) to make, have made, use, have used, Sell or have Sold Products
or Processes, but excluding consideration included within Net Sales.  Sublicense
Income shall include without limitation any license signing fee, license
maintenance fee, unearned portion of any minimum royalty payment, distribution
or joint marketing fee, research and development funding in excess of the cost
of performing such research and development, and any consideration received for
an equity interest in, extension of credit to or other investment in Company or
Company’s Affiliates to the extent such consideration exceeds the fair market
value of the equity or other interest received as determined by agreement of the
Parties or by an independent appraiser mutually agreeable to the Parties.


1.22           [INTENTIONALLY OMITTED]



 
-4-

--------------------------------------------------------------------------------

 
 
1.23           “Technological Information” shall mean research data, designs,
formulae, process information and other information pertaining to the subject
matter of any of the Intellectual Property Rights, including, but not limited to
the invention(s) claimed in the Patent Rights, owned by Hospital and is not
confidential information of or otherwise obligated to any third party and which
as of the Effective Date Hospital reasonably believes is necessary in order for
Company to utilize the licenses granted hereunder, as may be further described
in Appendix B.  Company agrees to treat all Technological Information in
accordance with the provisions of Appendix E.



2.   LICENSE


2.1           Grant of License.


 
(a)
Subject to the terms of this Agreement and Hospital’s rights in Intellectual
Property Rights, Hospital hereby grants to Company in the License Field in the
License Territory:



 
(i)
an exclusive, royalty-bearing license under its rights in the Intellectual
Property Rights to make, have made, use, have used, Sell and have Sold Products
and Processes;



 
(ii)
the right to grant sublicenses under the rights granted in Section 2.1(a)(i) to
Sublicensees, provided that in each case Company shall be responsible for the
performance of any obligations of Sublicensees relevant to this Agreement as if
such performance were carried out by Company itself, including, without
limitation, the payment of any royalties or other payments provided for
hereunder, regardless of whether the terms of any sublicense provide for such
amounts to be paid by the Sublicensee directly to Hospital;



 
(iii)
the non-exclusive right to use Technological Information disclosed by Hospital
to Company hereunder in accordance with this Agreement.



 
(b)
The license granted in Section 2.1(a) above includes:



 
(i)
the right to grant to the final purchaser, user or consumer of Products the
right to use such purchased Products in a method coming within the scope of
Intellectual Property Rights within the License Field and License Territory; and



 
(ii)
the right to grant a Distributor the right to Sell (but not to make, have made,
use or have used) such Products and/or Processes for or on behalf of Company,
its Affiliates and Sublicensees in a manner consistent with this Agreement.



 
(c)
The foregoing license grant shall include the grant of such license to any
Affiliate of Company, provided that such Affiliate shall assume the same
obligations as those of Company and be subject to the same terms and conditions
hereunder; and further provided that Company shall be responsible for the
performance of all of such obligations and for compliance with all of such terms
and conditions by Affiliate.  Company shall provide to Hospital a fully signed,
non-redacted copy of each agreement with each Affiliate that assumes the
aforesaid obligations, including all exhibits, attachments and related documents
and any amendments, within Thirty (30) days of request by Hospital.



2.2           Sublicenses.  Each sublicense granted hereunder shall be
consistent with and comply with all terms of this Agreement, shall incorporate
terms and conditions sufficient to enable Company to comply with this Agreement,
shall prohibit any further sublicense or assignment by a Sublicensee without
Hospital consent and shall provide that Hospital is a third party beneficiary
thereof.  Any sublicense granted by Company shall be subject to the prior
written approval of Hospital, which approval shall not be unreasonably
withheld.  Company shall provide to Hospital a fully signed non-redacted copy of
all sublicense agreements and amendments thereto, including all exhibits,
attachments and related documents, within Thirty (30) days of executing the
same.  Upon termination of this Agreement or any license granted hereunder for
any reason, any sublicenses shall be addressed in accordance with Section
10.7.  Any sublicense which is not in accordance with the forgoing provisions
shall be null and void.




 
-5-

--------------------------------------------------------------------------------

 
 
2.3           Retained Rights; Requirements.  Any and all licenses granted
hereunder are subject to:


 
(a)
the right of Hospital and Hospital’s Affiliates and academic, government and
not-for-profit institutions to make and to use the subject matter contained in
the Intellectual Property Rights, including, but not limited to those described
and/or claimed in the Patent Rights; and



 
(b)
for Patent Rights supported by federal funding, the rights, conditions and
limitations imposed by U.S. law (see 35 U.S.C. § 202 et seq. and regulations
pertaining thereto), including without limitation:



 
(i)
the royalty-free non-exclusive license granted to the U.S. government; and



 
(ii)
the requirement that any Products used or sold in the United States shall be
manufactured substantially in the United States.



 
(c)
any, and all, rights which the U.S. government may have in any Intellectual
Property Rights supported by federal funding.



2.4           No Additional Rights.  It is understood that nothing in this
Agreement shall be construed to grant Company or any of its Affiliates a
license, express or implied, under any intellectual property rights owned solely
or jointly by Hospital other than the Intellectual Property Rights expressly
licensed hereunder.  Hospital shall have the right to license any Intellectual
Property Rights to any other party for any purpose outside of the License Field
or the License Territory.


2.5           Disclosure of Technological Information.  At Company’s request
prior to execution of this Agreement, Hospital shall use reasonable efforts to
disclose in confidence within Thirty (30) days after execution of this Agreement
the Technological Information licensed hereunder.
 
3.   DUE DILIGENCE OBLIGATIONS


3.1           Diligence Requirements.  Company shall use, and shall cause its
Affiliates and Sublicensees, as applicable, to use, best efforts to develop and
make available to the public Products and Processes throughout the License
Territory in the License Field.  Such efforts shall include achieving the
following objectives within the time periods designated below following the
Effective Date:
 
(a)
Pre-Sales Requirements.



 
(i)
Upon execution of this Agreement, and annually thereafter, Company shall deposit
a true and accurate copy of all Clinical Trial Data, as attested to by a duly
constituted officer of Company and verified by Hospital;



 
(ii)
within [*******] months of the Effective Date, Company shall submit a
commercialization and development plan for Products or Processes.



 
(iii)
Company itself, or through and Affiliate or Sublicensee shall initiate a second
Phase II Clinical Trial (also may be referred to as a “Phase IIb”) on or before
[*******];



 
(iv)
Company itself, or through and Affiliate or Sublicensee shall initiate a Phase
III Clinical Trial on or before [*******];



 
(v)
Company itself, or through and Affiliate or Sublicensee, shall file a New Drug
Application (“NDA”) with the FDA, or before, [*******]; and



 
(vi)
within [*******]) months of the Effective Date, Company itself, or through and
Affiliate or Sublicensee, shall have a First Commercial Sale of a Product or
Process within a country or region from the following: The United States of
America, Canada, and Europe.





 
-6-

--------------------------------------------------------------------------------

 
 
 
(b)
Post-Sales Requirements.



 
(i)
Following the First Commercial Sale in any country in the License Territory,
Company shall itself or through its Affiliates and/or Sublicensees make
continuing Sales in such country without any elapsed time period of [*******] or
more in which such Sales do not occur.



 
(ii)
within [*******] years of the Effective Date, Company itself, or through an
Affiliate or Sublicensee, shall make a second commercial sale within a second
country or region, which is different from the country or region than the
country or region which satisfied the requirement of 3.1(a)(iii) above, from the
following: The United States of America, Canada, and Europe.



 
(c)
Extensions.  Company may extend the above diligence obligations by Twelve (12)
months by notifying Hospital in writing, prior to such diligence failure, and
paying a sum of [*******]dollars ($[*******]) upon each occurrence, however,
Company may only extend these terms by a maximum of Twenty-four months for a sum
of [*******] dollars ($[*******]).



Achievement of the foregoing objectives shall be deemed to satisfy Company’s
obligations to use best efforts under this Section 3.1.


3.2           Diligence Failures.  If Hospital determines that Company has
failed to fulfill any of its obligations under Section 3.1, then Hospital may
treat such failure as a default and may terminate this Agreement and/or any
license granted hereunder in accordance with Section 10.4.


3.3           Diligence Reports.  Company shall provide all reports with respect
to its obligations under Section 3.1 as set forth in Section 5.



4.   PAYMENTS AND ROYALTIES


4.1           License Issue Fee.  Company shall pay Hospital a non-refundable
license issue fee in the amount of One Hundred Seventy-five Thousand dollars
($175,000.00) upon execution of this Agreement.


4.2           Patent Cost Reimbursement.  Company shall reimburse Hospital for
all costs associated with the preparation, filing, prosecution and maintenance
of all Patent Rights (“Patent Costs”).  Company shall pay to Hospital, or at
Hospital’s request directly to patent counsel, all other Patent Costs within
Thirty (30) days of Company’s receipt of an invoice for such Patent Costs either
from Hospital or Hospital’s patent counsel Company agrees to indemnify, defend
and hold Hospital harmless from and against any and all liabilities, damages,
costs and expenses arising from the failure of Company to timely pay such
invoices and Patent Costs Hospital shall instruct patent counsel to provide
copies to Hospital for Hospital’s administrative files of all invoices detailing
Patent Costs which are sent directly to Company.  If Company pays any Patent
Costs directly, Company shall advise patent counsel that Hospital is and shall
remain patent counsel’s client.


4.3           Annual License Maintenance Fee.  Company shall pay Hospital a
non-refundable, non-creditable Annual License Maintenance Fee in the amount of
One Hundred Twenty-five Thousand dollars ($125,000.00), which payment shall be
due within Sixty (60) days of each anniversary of the Effective Date until the
First Commercial Sale at which time the Annual License Maintenance fee shall be
reduced to Twenty-five Thousand dollars ($25,000.00).


4.4           Milestone Payments.  Company shall pay Hospital Milestone
Payments, totaling [*******] dollars ($[*******]) according to the schedule
below:


 
(a)
[*******]dollars ($[*******]) within Sixty (60) days of initiating any Phase II
Clinical Trial;



 
(b)
[*******] dollars ($[*******]) within Sixty (60) days of initiating a Phase III
Clinical Trial;





 
-7-

--------------------------------------------------------------------------------

 
 
 
(c)
[*******]dollars ($[*******]) upon the first filing with the FDA with respect to
a Product or Process;



 
(d)
[*******]dollars ($[*******]) upon receiving approval by the FDA of any new drug
approval, pre-market approval and/or pre-market supplement, or comparable
application, foreign or domestic, with regard to any Product or Process; and



 
(e)
[*******]dollars ($[*******]) upon First Commercial Sale.



4.5           Royalties and Sublicense Income.


 
(a)
Beginning with the First Commercial Sale in any country in the License
Territory, Company shall pay Hospital during the term of any license granted
under Section 2.1(a)(i), a royalty of [*******] percent ([*******]%) of the Net
Sales of all Products and Processes.



 
(b)
Company shall pay Hospital [*******]percent ([*******]%) of any and all
Sublicense Income.



 
(c)
All payments due to Hospital under this Section 4.5 shall be due and payable by
Company within Thirty (30) days after the end of each Reporting Period, and
shall be accompanied by a report as set forth in Sections 5.3 and 5.4.



4.6           Form of Payment.  All payments due under this Agreement shall be
drawn on a United States bank and shall be payable in United States
dollars.  Each payment shall reference this Agreement and its Agreement Number
and identify the obligation under this Agreement that the payment
satisfies.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States, as reported in The Wall Street
Journal, on the last working day of the applicable Reporting Period.  Such
payments shall be without deduction of exchange, collection or other charges,
and, specifically, without deduction of withholding or similar taxes or other
government imposed fees or taxes, except as permitted in the definition of Net
Sales.


Checks for all payments due to the Hospital under this Agreement shall be made
payable to the Hospital and addressed as set forth below:






Payments via wire transfer should be made as follows:






4.7           Overdue Payments.  The payments due under this Agreement shall, if
overdue, bear interest beginning on the first day following the Reporting Period
to which such payment was incurred and until payment thereof at a per annum rate
equal to Two percent (2%) above the prime rate in effect on the due date as
reported by The Wall Street Journal, such interest rate being compounded
monthly, not to exceed the maximum permitted by law.  Any such overdue payments
when made shall be accompanied by all interest so accrued.  Said interest and
the payment and acceptance thereof shall not preclude Hospital from exercising
any other rights it may have as a consequence of the lateness of any payment.




5.
REPORTS AND RECORDS



5.1           Diligence Reports.  Within Sixty (60) days after the end of each
calendar year, Company shall report in writing to Hospital on progress made
toward the objectives set forth in Section 3.1 during such preceding Twelve (12)
month period, including, without limitation, progress on research and
development, status of applications for regulatory approvals, manufacturing,
sublicensing and the number of sublicenses entered into and marketing.


5.2           Milestone Achievement Notification.  Company shall report to
Hospital the dates on which it achieves the milestones set forth in Section 4.4
within Sixty (60) days of each such occurrence.




 
-8-

--------------------------------------------------------------------------------

 
 
5.3           Sales Reports.  Company shall report to Hospital the date of the
First Commercial Sale in each country of the License Territory within Forty-five
(45) days of each such occurrence.  Following the First Commercial Sale, Company
shall deliver reports to Hospital within Forty-five (45)  days after the end of
each Reporting Period.  Each report under this Section 5.4 shall have
substantially the format outlined in Appendix C, shall be certified as correct
by an officer of Company and shall contain at least the following information as
may be pertinent to a royalty accounting hereunder for the immediately preceding
Reporting Period:


 
(a)
the number of Products and Processes Sold by Company, its Affiliates and
Sublicensees in each country;



 
(b)
the amounts billed, invoiced and received by Company, its Affiliates and
Sublicensees for each Product and Process, in each country, and total billings
or payments due or made for all Products and Processes;



 
(c)
calculation of Net Sales for the applicable Reporting Period in each country,
including an itemized listing of permitted offsets and deductions;



 
(d)
total royalties payable on Net Sales in U.S. dollars, together with the exchange
rates used for conversion; and



 
(e)
any other payments due to Hospital under this Agreement.



If no amounts are due to Hospital for any Reporting Period, the report shall so
state.


5.4           Sublicense Income Reports.  Company shall, along with delivering
payment as set forth in Section 4.6, report to Hospital within Thirty (30) days
of receipt the amount of all Sublicense Income received by Company, and
Company’s calculation of the amount due and paid to Hospital from such income,
including an itemized listing of the source of income comprising such
consideration, and the name and address of each entity making such payments in
substantially the format outlined in Appendix D.


5.5           Audit Rights.  Company shall maintain, and shall cause each of its
Affiliates and Sublicensees to maintain, complete and accurate records relating
to the rights and obligations under this Agreement and any amounts payable to
Hospital in relation to this Agreement, which records shall contain sufficient
information to permit Hospital and its representatives to confirm the accuracy
of any payments and reports delivered to Hospital and compliance in all other
respects with this Agreement.  Company shall retain and make available, and
shall cause each of its Affiliates and Sublicensees to retain and make
available, such records for at least Five (5) years following the end of the
calendar year to which they pertain, to Hospital and/or its representatives and
upon at least Fifteen (15) days’ advance written notice (but Hospital shall not
request an Audit more than once per calendar year), for inspection during normal
business hours, to verify any reports and payments made and/or compliance in
other respects under this Agreement.  If any examination conducted by Hospital
or its representatives pursuant to the provisions of this Section show an
underreporting or underpayment of Five percent (5%) or more in any payment due
to Hospital hereunder, Company shall bear the full cost of such audit and shall
remit any amounts due to Hospital (including interest due in accordance with
Section 4.7) within Thirty (30) days of receiving notice thereof from Hospital.



6.   PATENT PROSECUTION AND MAINTENANCE


6.1           Prosecution and Maintenance.  Hospital shall be responsible for
the preparation, filing, prosecution and maintenance of all patent applications
and patents included in Patent Rights.  Company shall reimburse Hospital for
Patent Costs incurred by Hospital relating thereto in accordance with Section
4.2.


6.2           Copies of Documents.  With respect to any Patent Right licensed
hereunder, Hospital shall instruct the patent counsel prosecuting such Patent
Right to:


 
(a)
copy Company on patent prosecution documents that are received from or filed
with the United States Patent and Trademark Office (“USPTO”) and foreign
equivalent, as applicable;





 
-9-

--------------------------------------------------------------------------------

 
 
 
(b)
if requested by Company, provide Company with copies of draft submissions to the
USPTO prior to filing; and



 
(c)
give consideration to the comments and requests of Company or its patent
counsel.



6.3           Company’s Election Not to Proceed.  Company may elect to surrender
any patent or patent application in Patent Rights in any country upon Sixty (60)
days advance written notice to Hospital.  Such notice shall relieve Company from
the obligation to pay for future Patent Costs but shall not relieve Company from
responsibility to pay Patent Costs incurred prior to the expiration of the Sixty
(60) day notice period.  Such U.S. or foreign patent application or patent shall
thereupon cease to be a Patent Right hereunder, Company shall have no further
rights therein and Hospital shall be free to license its rights to that
particular U.S. or foreign patent application or patent to any other party on
any terms.


6.4           Confidentiality of Prosecution and Maintenance
Information.  Company agrees to treat all information related to prosecution and
maintenance of Patent Rights as Confidential Information in accordance with the
provisions of Appendix E.



7.   THIRD PARTY INFRINGEMENT AND LEGAL ACTIONS


7.1           Hospital Right to Prosecute.  Hospital will protect its
Intellectual Property Rights from infringement and prosecute infringers when, in
its sole judgment, such action may be reasonably necessary, proper and
justified.  If Company shall have supplied Hospital with written evidence
demonstrating to Hospital’s reasonable satisfaction prima facie infringement of
Hospital’s Intellectual Property Rights, including a claim of a Patent Right, in
the License Field in the License Territory by a third party which poses a
material threat to Company’s rights under this Agreement, Company may by notice
request Hospital to take steps to protect such Intellectual Property
Right.  Hospital shall notify Company within Three (3) months of the receipt of
such notice whether Hospital intends to prosecute the alleged infringement.  If
Hospital notifies Company that it intends to so prosecute, Hospital shall,
within Three (3) months of its notice to Company either:


 
(a)
cause such infringement to terminate; or



 
(b)
initiate legal proceedings against the infringer.



7.2           Company Right to Prosecute.  In the event Hospital notifies
Company that Hospital does not intend to prosecute infringement identified under
Section 7.1, Company may, upon notice to Hospital, initiate legal proceedings
against the infringer at Company’s expense with respect to such Intellectual
Property Rights exclusively licensed to Company in the License Field in the
License Territory.  Before commencing such action, Company and, as applicable,
any Affiliate, shall consult with Hospital, concerning, among other things,
Company’s standing to bring suit, the advisability of bringing suit, the
selection of counsel and the jurisdiction for such action (provided Company must
have Hospital’s prior written consent with respect to selection of jurisdiction
for any action in which Hospital may be joined as a party-plaintiff) and shall
use reasonable efforts to accommodate the views of Hospital regarding the
proposed action, including without limitation with respect to potential effects
on the public interest.  Company shall be responsible for all costs, expenses
and liabilities in connection with any such action and shall indemnify and hold
Hospital harmless therefrom, regardless of whether Hospital is a
party-plaintiff, except for the expense of any independent counsel retained by
Hospital in accordance with Section 7.5 below.


7.3           Hospital Joined as Party-Plaintiff.  If Company elects to commence
an action as described in Section 7.2 above, Hospital shall have, in its sole
discretion, the option to join such action as a party-plaintiff.  If Hospital is
required by law to join such action as a party-plaintiff, Hospital may either,
in its sole discretion, permit itself to be joined as a party-plaintiff at the
sole expense of Company, or assign to Company all of Hospital’s right, title and
interest in and to the Intellectual Property Right which is the subject of such
action (subject to all of Hospital’s obligations to the government under law and
any other rights that others may have in such Intellectual Property Right).  If
Hospital makes such an assignment, such action by Company shall thereafter be
brought or continued without Hospital as a party; provided, however, that
Hospital shall, in the event that the assigned Intellectual Property Right is a
Patent Right, continue to have all rights of prosecution and maintenance with
respect to Patent Rights and Company shall continue to meet all of its
obligations under this Agreement as if the assigned Patent Right were still
licensed to Company hereunder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.4           Notice of Actions; Settlement.  Company shall promptly inform
Hospital of any action or suit relating to Intellectual Property Rights and
shall not enter into any settlement, consent judgment or other voluntary final
disposition of any action relating to Intellectual Property Rights, including
but not limited to appeals, without the prior written consent of Hospital.


7.5           Cooperation.  Each Party agrees to cooperate reasonably in any
action under Section 7 which is controlled by the other Party, provided that the
controlling party reimburses the cooperating party for any costs and expenses
incurred by the cooperating party in connection with providing such assistance,
except for the expense of any independent counsel retained by the cooperating
party in accordance with this Section 7.5.  Such controlling party shall keep
the cooperating party informed of the progress of such proceedings and shall
make its counsel available to the cooperating party.  The cooperating party
shall also be entitled to independent counsel in such proceedings but at its own
expense, said expense to be offset against any damages received by the Party
bringing suit in accordance with Section 7.6.


7.6           Recovery.  Any award paid by third parties as the result of such
proceedings (whether by way of settlement or otherwise) shall first be applied
to reimbursement of any legal fees and expenses incurred by either Party and
then the remainder shall be divided between the Parties as follows:


 
(a)



 
(i)
Company shall receive an amount equal to its lost profits or a reasonable
royalty on the infringing sales, or whichever measure of damages the court shall
have applied; and



 
(ii)
Hospital shall receive an amount equal to the royalties and other amounts that
Company would have paid to Hospital if Company had Sold the infringing Products
and Services rather than the infringer; and



 
(b)
the balance, if any, remaining after Company and Hospital have been compensated
under Section 7.6(a) shall be shall be shared equally by the Parties.

 
8.   INDEMNIFICATION AND INSURANCE


8.1           Indemnification.


 
(a)
Company shall indemnify, defend and hold harmless Hospital and its Affiliates
and their respective trustees, directors, officers, medical and professional
staff, employees, and agents and their respective successors, heirs and assigns
(the “Indemnitees”), against any liability, damage, loss or expense (including
reasonable attorney’s fees and expenses of litigation) incurred by or imposed
upon the Indemnitees or any one of them in connection with any claims, suits,
actions, demands or judgments arising out of any theory of product liability
(including, but not limited to, actions in the form of contract, tort, warranty,
or strict liability) concerning any product, process or service made, used, or
sold or performed pursuant to any right or license granted under this Agreement.



 
(b)
Company agrees, at its own expense, to provide attorneys reasonably acceptable
to the Hospital to defend against any actions brought or filed against any party
indemnified hereunder with respect to the subject of indemnity contained herein,
whether or not such actions are rightfully brought; provided, however, that any
Indemnitee shall have the right to retain its own counsel, at the expense of
Company, if representation of such Indemnitee by counsel retained by Company
would be inappropriate because of conflict of interests of such Indemnitee and
any other party represented by such counsel.  Company agrees to keep Hospital
informed of the progress in the defense and disposition of such claim and to
consult with Hospital prior to any proposed settlement.



 
(c)
This section 8.1 shall survive expiration or termination of this Agreement.





 
-11-

--------------------------------------------------------------------------------

 
 
8.2           Insurance.


 
(a)
Beginning at such time as any such product, process or service is being
commercially distributed, sold, leased or otherwise transferred, or performed or
used (other than for the purpose of obtaining regulatory approvals), by Company,
an Affiliate or Sublicensee, Company shall, at its sole cost and expense,
procure and maintain commercial general liability insurance in amounts not less
than [*******]dollars ($[*******]) per incident and [*******]dollars
($[*******]) annual aggregate and naming the Indemnitees as additional
insureds.  Such commercial general liability insurance shall provide: (i)
product liability coverage; and (ii) broad form contractual liability coverage
for Company’s indemnification under Section 8.1 of this Agreement.  If Company
elects to self-insure all or part of the limits described above (including
deductibles or retentions which are in excess of [*******]dollars ($[*******])
annual aggregate) such self-insurance program must be acceptable to the Hospital
and the Risk Management Foundation.  The minimum amounts of insurance coverage
required under this Section 8.2 shall not be construed to create a limit of
Company’s liability with respect to its indemnification under Section 8.1 of
this Agreement.



 
(b)
Company shall provide Hospital with written evidence of such insurance upon
request of Hospital.  Company shall provide Hospital with written notice at
least Fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance; if Company does not obtain replacement insurance
providing comparable coverage prior to the expiration of such Fifteen (15) day
period, Hospital shall have the right to terminate this Agreement effective at
the end of such Fifteen (15) day period without notice or any additional waiting
periods.



 
(c)
Company shall maintain such commercial general liability insurance beyond the
expiration or termination of this Agreement during: (i) the period that any such
product, process, or service is being commercially distributed, sold, leased or
otherwise transferred, or performed or used  (other than for the purpose of
obtaining regulatory approvals), by Company or by a licensee, affiliate or agent
of Company; and (ii) a reasonable period after the period referred to in (c)(i)
above which in no event shall be less than Fifteen (15) years.



 
(d)
This section 8.2 shall survive expiration or termination of this Agreement.

 
9. DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY


9.1           No Warranties.  HOSPITAL MAKES NO REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, CONCERNING THE INTELLECTUAL PROPERTY RIGHTS AND
THE RIGHTS GRANTED HEREUNDER, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF
PATENT RIGHTS CLAIMS, WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND HEREBY DISCLAIMS THE
SAME.  SPECIFICALLY, AND NOT TO LIMIT THE FOREGOING, HOSPITAL MAKES NO WARRANTY
OR REPRESENTATION: (a) REGARDING THE VALIDITY OR SCOPE OF ANY OF THE CLAIM(S),
WHETHER ISSUED OR PENDING, OF ANY OF THE PATENT RIGHTS; AND (b) THAT THE
EXPLOITATION OF THE INTELLECTUAL PROPERTY RIGHTS OR ANY PRODUCT WILL NOT
INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF HOSPITAL OR OF ANY
THIRD PARTY.


9.2           Limitation of Liability.  IN NO EVENT SHALL HOSPITAL OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS, MEDICAL OR
PROFESSIONAL STAFF, EMPLOYEES AND AGENTS BE LIABLE TO LICENSEE OR ANY OF ITS
AFFILIATES, SUBLICENSEES OR DISTRIBUTORS FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANY WAY OUT OF THIS AGREEMENT OR
THE LICENSE OR RIGHTS GRANTED HEREUNDER, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, INCLUDING WITHOUT LIMITATION ECONOMIC DAMAGES OR INJURY TO PROPERTY
OR LOST PROFITS, REGARDLESS OF WHETHER HOSPITAL SHALL BE ADVISED, SHALL HAVE
OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.





 
-12-

--------------------------------------------------------------------------------

 
10.   TERM AND TERMINATION


10.1           Term.  The term of this Agreement shall commence on the Effective
Date and shall remain in effect until the later of:


 
(a)
the date on which all issued patents and filed patent applications within the
Patent Rights have expired or been abandoned;



 
(b)
the date on which all of the Intellectual Property Rights exploited by any
Product or Process have expired; and



 
(c)
One (1) year after the last Sale for which a royalty is due under Section
4.5(a)(ii) or Five (5) years after such expiration or abandonment date set forth
in Section 10.1(b) above, whichever is earlier;



unless this Agreement is terminated earlier in accordance with any of the other
provisions of Section 10.


10.2           Termination for Failure to Pay.  If Company fails to make any
payment due hereunder, Hospital shall have the right to terminate this Agreement
upon Thirty (30) business days written notice, unless Company makes such
payments plus any interest due, as set forth in Section 4.7, within said Thirty
(30)day notice period.  If payments are not made, Hospital may immediately
terminate this Agreement at the end of said Thirty (30)day period.  Company
shall be entitled to only One (1) such cure period in a calendar year; for a
second failure to make payment on time, Hospital shall have the right to
terminate this Agreement immediately upon written notice.


10.3           Termination for Insurance and Insolvency.


 
(a)
Insurance.  Hospital shall have the right to terminate this Agreement in
accordance with Section 8.2(b) if Company fails to maintain the insurance
required by Section 8.2.



 
(b)
Insolvency and other Bankruptcy Related Events.   Hospital shall have the right
to terminate this Agreement immediately upon written notice to Company with no
further notice obligation or opportunity to cure if Company:



 
 (i)
shall become insolvent;



 
(ii)
shall make an assignment for the benefit of creditors; or



 
(iii)
or shall have a petition in bankruptcy filed for or against it.



10.4           Termination for Non-Financial Default.  If Company, any of its
Affiliates or any Sublicensee shall default in the performance of any of its
other obligations under this Agreement not otherwise covered by the provisions
of Section 10.2 and 10.3, and if such default has not been cured within Sixty
(60) days after notice by Hospital in writing of such default, Hospital may
immediately terminate this Agreement, and/or any license granted hereunder with
respect to the country or countries in which such default has occurred, at the
end of said Sixty (60) day cure period.  Hospital shall also have the right to
terminate this Agreement and/or any such license immediately, upon written
notice, in the event of repeated defaults even if cured within such Sixty (60)
day periods.


10.5           Challenging Validity.  During the term of this Agreement, Company
shall not challenge, and shall restrict Company Affiliates and Sublicensees from
challenging, the validity of any Intellectual Property Rights, including, but
not limited to the Patent Rights, and in the event of any breach of this
provision Hospital shall have the right to terminate this Agreement and any
license granted hereunder immediately.  In addition, if the Intellectual
Property Rights are upheld Company shall reimburse Hospital for its legal costs
and expenses incurred in defending any such challenge.


10.6           Termination by Company.  Company shall have the right to
terminate this Agreement by giving Ninety (90) days advance written notice to
Hospital and upon such termination shall immediately cease all use and Sales of
Products and Processes, subject to Section 10.9.



 
-13-

--------------------------------------------------------------------------------

 
 
10.7           Effect of Termination on Sublicenses.  Any sublicenses granted by
Company under this Agreement shall provide for termination or assignment to
Hospital of Company’s interest therein, at the option of Hospital, upon
termination of this Agreement or upon termination of any license hereunder under
which such sublicense has been granted.


10.8           Effects of Termination of Agreement.  Upon termination of this
Agreement or any of the licenses hereunder for any reason, final reports in
accordance with Section 5 shall be submitted to Hospital and all royalties and
other payments, including without limitation any unreimbursed Patent Costs,
accrued or due to Hospital as of the termination date shall become immediately
payable.  Company shall cease, and shall cause its Affiliates and Sublicensees
to cease under any sublicense granted by Company, all Sales and uses of Products
and Processes upon such termination, subject to Section 10.9.  A copy of the
then current Clinical Trial Data shall be submitted and attested to by a duly
authorized officer of the Company.  The termination or expiration of this
Agreement or any license granted hereunder shall not relieve Company, its
Affiliates or Sublicensees of obligations arising before such termination or
expiration.


10.9           Inventory.  Upon early termination of this Agreement other than
for Company default, Company, Company Affiliates and Sublicensees may complete
and sell any work-in-progress and inventory of Products that exist as of the
effective date of termination provided that:


 
(a)Company pays Hospital the applicable running royalty or other amounts due on
such Net Sales in accordance with the terms and conditions of this Agreement;
and



 
(b)Company, Company Affiliates and Sublicensees shall complete and sell all
work-in-progress and inventory of Products within Six (6) months after the
effective date of termination.



Upon expiration of this Agreement, Company shall pay to Hospital the royalties
set forth in Section 4.5(a) for Sales of any Product that was in inventory or
was a work-in-progress on the date of expiration of the Agreement.



11.   COMPLIANCE WITH LAW


11.1           Compliance.  Company shall have the sole obligation for
compliance with, and shall ensure that any Affiliates and Sublicensees comply
with, all government statutes and regulations that relate to Products and
Processes, including, but not limited to, those of the Food and Drug
Administration and the Export Administration, as amended, and any applicable
laws and regulations of any other country in the License Territory.  Company
agrees that it shall be solely responsible for obtaining any necessary licenses
to export, re-export, or import Products or Processes covered by Intellectual
Property Rights and/or Confidential Information.  Company shall indemnify and
hold harmless Hospital for any breach of Company’s obligations under this
Section 11.1.


11.2           Patent Numbers.  Company shall cause all Products sold in the
United States to be marked with all applicable U.S. Patent Numbers, to the full
extent required by United States law.  Company shall similarly cause all
Products shipped to or sold in any other country to be marked in such a manner
as to conform with the patent laws and practices of such country.



12.   MISCELLANEOUS


12.1           Entire Agreement.  This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter hereof.


12.2           Notices.  Any notices, reports, waivers, correspondences or other
communications required under or pertaining to this Agreement shall be in
writing and shall be delivered by hand, or sent by a reputable overnight mail
service (e.g., Federal Express), or by first class mail (certified or
registered), or by facsimile confirmed by one of the foregoing methods, to the
other party.  Notices will be deemed effective:


 
(a)
Three (3) working days after deposit, postage prepaid, if mailed;


 
 
-14-

--------------------------------------------------------------------------------

 

 
 
(b)
the next day if sent by overnight mail; or



 
(c)
the same day if sent by facsimile and confirmed as set forth above or delivered
by hand.  Unless changed in writing in accordance with this Section, the notice
address for Hospital shall be as follows:



If To MGH:


Executive Director, Innovation
Massachusetts General Hospital
101 Huntington Avenue, 4th Floor
Boston, MA  02199
Fax No. (617) 954-9361


Reference Agreement Number: A220396


If To Company:


FluoroPharma Medical, Inc.
8 Hillside Avenue, Suite 207
Montclair, NJ 07043
Fax No. (617) XXX-XXXX


12.3           Amendment; Waiver.  This Agreement may be amended and any of its
terms or conditions may be waived only by a written instrument executed by an
authorized signatory of the Parties or, in the case of a waiver, by the Party
waiving compliance.  The failure of either Party at any time or times to require
performance of any provision hereof shall in no manner affect its rights at a
later time to enforce the same.  No waiver by either Party of any condition or
term shall be deemed as a further or continuing waiver of such condition or term
or of any other condition or term.


12.4           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the Parties hereto and their respective
permitted successors and assigns.


12.5           Assignment.  Company shall not assign this Agreement or any of
its rights or obligations under this Agreement without the prior written consent
of Hospital; provided, however, that if Company has fulfilled its diligence
obligations as set forth in Section 3, no such consent will be required to
assign this Agreement to a successor of the Company’s business to which this
Agreement pertains or to a purchaser of substantially all of the Company’s
assets related to this Agreement, so long as such successor or purchaser shall
agree in writing to be bound by all of the terms and conditions hereof prior to
such assignment.  Company shall notify Hospital in writing of any such
assignment and provide a copy of all assignment documents and related agreements
to Hospital within Thirty (30) days of such assignment.  Failure of an assignee
to agree to be bound by the terms hereof or failure of Company to notify
hospital and provide copies of assignment documentation shall be grounds for
termination of this Agreement for default.  Further, neither any rights granted
under this Agreement nor any sublicense may be assigned by any Sublicensee
without the prior written consent of Hospital.


12.6           Force Majeure.  Neither Party shall be responsible for delays
resulting from causes beyond the reasonable control of such Party, including
without limitation fire, explosion, flood, war, sabotage, strike or riot,
provided that the nonperforming Party uses commercially reasonable efforts to
avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are removed.


12.7           Use of Name.  Neither Party shall use the name of the other Party
or of any trustee, director, officer, staff member, employee, student or agent
of the other Party or any adaptation thereof in any advertising, promotional or
sales literature, publicity or in any document employed to obtain funds or
financing without the prior written approval of the Party or individual whose
name is to be used.  For Hospital, such approval shall be obtained from
Hospital’s VP of Public Affairs.



 
-15-

--------------------------------------------------------------------------------

 


12.8           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, excluding with respect to conflict of laws, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent shall have been granted.  Each Party
agrees to submit to the exclusive jurisdiction of the Superior Court for Suffolk
County, Massachusetts, and the United States District Court for the District of
Massachusetts with respect to any claim, suit or action in law or equity arising
in any way out of this Agreement or the subject matter hereof.


12.9           Hospital Policies.  Company acknowledges that Hospital’s
employees and medical and professional staff members and the employees and staff
members of Hospital’s Affiliates are subject to the applicable policies of
Hospital and such Affiliates, including, without limitation, policies regarding
conflicts of interest, intellectual property and other matters.  Company shall
provide Hospital with any agreement it proposes to enter into with any employee
or staff member of Hospital or any of Hospital’s Affiliates for Hospital’s prior
review and shall not enter into any oral or written agreement with such employee
or staff member which conflicts with any such policy.  Hospital shall provide
Company, at Company’s request, with copies of any such policies applicable to
any such employee or staff member.


12.10           Severability.  If any provision(s) of this Agreement are or
become invalid, are ruled illegal by any court of competent jurisdiction or are
deemed unenforceable under then current applicable law from time to time in
effect during the term hereof, it is the intention of the parties that the
remainder of this Agreement shall not be effected thereby.  It is further the
intention of the parties that in lieu of each such provision which is invalid,
illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in economic and
business objectives as intended by the parties to such invalid, illegal or
enforceable provision, but shall be valid, legal and enforceable.


12.11           Survival.  In addition to any specific survival references in
this Agreement, Sections 1, 2.4, 4.2, 4.6, 4.7, 5.3, 5.4, 5.5, 6.4, 8.1, 8.2,
9.2, 9.3, 10.7, 10.8, 10.9, 12.1, 12.2, 12.3, 12.4, 12.7, 12.8, 12.9, 12.10,
12.11, 12.12 and 12.13 shall survive termination or expiration of this
Agreement.  Any other rights, responsibilities, obligations, covenants and
warranties which by their nature should survive this Agreement shall similarly
survive and remain in effect.


12.12           Interpretation.  The parties hereto are sophisticated, have had
the opportunity to consult legal counsel with respect to this transaction and
hereby waive any presumptions of any statutory or common law rule relating to
the interpretation of contracts against the drafter.


12.13           Headings.  All headings are for convenience only and shall not
affect the meaning of any provision of this Agreement.




[Signature Page Follows]




 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date first written
above.


 
COMPANY 
 
FluoroPharma Medical, Inc.
 
BY: /s/  Thijs Spoor
 
NAME: Thijs Spoor
 
TITLE: Chief Executive Officer
 
DATE:
 
 
FluoroPharma Medical, Inc.
8 Hillside Avenue
Suite 207
HOSPITAL
 
The General Hospital Corporation
 
BY:  /s/  Daniel Castro
 
NAME: Daniel Castro
 
TITLE: Associate Director,Innovation
 
DATE:
 
 
The General Hospital Corporation
d/b/a Massachusetts General Hospital
55 Fruit Street
Boston, MA 02114

                                                              
Montclair, NJ
07043                                                                      





 [Remainder of Page Intentionally Left Blank]


 
-17-

--------------------------------------------------------------------------------

 


Appendix A


DESCRIPTION OF INTELLECTUAL PROPERTY RIGHTS


Patent Rights – MGH 02155


IP ID
Title
Filing Type
Status
Country Of Publication
Patent Number
Original Filing Date
Serial Number
Patent Issue Date
02155.01
Method for Monitoring Blood Flow and Metabolic Intake in Tissue with
Radiolabeled Alkanoic Acid
PROV
Converted
US
 
4/17/2003
60/463,574
 
02155.02
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
UTIL
Issued
US
7,494,642
4/19/2004
10/827,054
2/24/2009
02155.03
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Nationalized
WO
 
4/19/2004
PCT/US2004/012084
 
02155.04
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Nationalized
JP
4633052
4/19/2004
2006-513138
11/26/2010
02155.05
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Issued
AU
2004232297
4/19/2004
2004232297
5/6/2010
02155.06
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Issued
MX
260698
4/19/2004
2005-011189
9/18/2008
02155.07
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Pending
CA
 
4/19/2004
2,522,737
 
02155.08
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Issued
EP
1622602
4/19/2004
04760019.2
7/24/2008
02155.09
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
PCT
Issued
HK
HK1083414
4/19/2004
06105481.9
5/22/2009





 
-18-

--------------------------------------------------------------------------------

 






02155.12
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
DIV
Issued
US
8,309,053
10/11/2007
11/973,922
11/13/2012
02155.14
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
DIV
Issued
US
7,790,142
10/11/2007
11/974,139
9/7/2010
02155.17
Method for Monitoring Blood Flow and Metabolic Uptake in Tissue with
Radiolabeled Alkanoic Acid
PCT
Issued
DE
60 2004 015 970.0-08
4/19/2004
04760019.2
7/24/2008
02155.18
Method for Monitoring Blood Flow and Metabolic Uptake in Tissue with
Radiolabeled Alkanoic Acid
PCT
Issued
FR
1622602
4/19/2004
04760019.2
7/24/2008
02155.19
Method for Monitoring Blood flow and Metabolic Uptake in Tissue with
Radiolabeled Alkanoic Ccid
PCT
Issued
CH
1622602
4/19/2004
04760019.2
7/24/2008
02155.20
Method for Monitoring Blood Flow and Metabolic Uptake in Tissue with
Radiolabeled Alkanoic Acid
PCT
Issued
GB
1622602
4/19/2004
04760019.2
7/24/2008
02155.21
Method for Monitoring Blood Flow and Metabolic Uptake in Tissue With
Radiolabeled Alkanoic Acid
CONT
Issued
US
8,268,291
2/23/2009
12/391,250
9/18/2012
02155.22
Method for monitoring blood flow and metabolic uptake in tissue with
radiolabeled alkanoic acid
CONT
Pending
US
 
8/27/2012
13/595,546
 





[Remainder of Page Intentionally Left Blank]


 
-19-

--------------------------------------------------------------------------------

 
 
Appendix B


TECHNOLOGICAL INFORMATION


Correspondence, documentation, consulting, information received and discussed
between the parties, of which may have been received (and Company acknowledges
and agrees) that such information was received under Agreement Number A202234
(the predecessor agreement) dated April 27th, 2009, along with its amendments.






[Remainder of Page Intentionally Left Blank]




 
-20-

--------------------------------------------------------------------------------

 

 
Appendix C


SALES REPORTS


AGREEMENT INCOME REPORT Royalty Income
MGH Agreement # -                                           
Licensee -                                           
Sub-Licensee -                                           


Separate reports must be filed for:
 
1.  
Each Product sold.

2.  
Each country of sale, if different deductions or royalty rates apply.



Product
Name:                                                                                                                                          
Report Time Period:
             From                                           mm/dd/yyyy                                                                                                
To           mm/dd/yyyy                      
 
 
Country of Sale                                


Quantity Sold                                


Gross Sales
(USD)                                                                $      $      $


Exchange Rate                                


Deductions (Itemize)
Please list each deduction separately. Use same definition as appears in
Agreement and include the contract paragraph as a reference (Std Section
1.17(a)(ii) line item deductions listed below).


A1.                 
A2.                 
A3.                 
A4.                 
      B.                                __________________       __________________   __________________


Total
Deductions        (__________________) (__________________) (_________________)


Net Sales                                


Royalty
Percentage                                                                


Credits
(itemize)                                (_________________)     (_________________)     (_________________)


Royalties
Due                                $                                $                                $                                




PLEASE ATTACH DETAIL SALES REPORTS AS REQUIRED

 
-21-

--------------------------------------------------------------------------------

 

 
Appendix D


AGREEMENT INCOME REPORT Sublicense Income


MGH Agreement # -                                      
Licensee -                                      
Sub-Licensee -                                      


Separate reports must be filed for Payments associated with each Product:



Product
Name:                                                                                         
 
Report Time Period:


From           mm/dd/yyyy                      


To           mm/dd/yyyy   

 
 Detailed Explanation of Payment
 Required for “Other Payment”


Annual Fees/Minimum
Royalties                                                                                $       


Milestone Payments                                                $                                


Sublicense Fees and
Royalties                                                                                $      


Other
Payment                                                $                                


Other
Payment                                                $                                


Other
Payment                                                $                                


TOTAL                                                $                                

 
PLEASE ATTACH DETAIL AS REQUIRED




 
-22-

--------------------------------------------------------------------------------

 
 
Appendix E


CONFIDENTIALITY TERMS AND CONDITIONS




1.           Definition of Confidential Information.  “Confidential Information”
shall mean any information, including but not limited to data, techniques,
protocols or results, or business, financial, commercial or technical
information, disclosed by one Party (each a “Discloser” as applicable) to the
other Party (each a “Recipient” as applicable) in connection with the terms of
that certain Exclusive License Agreement dated the First day of June 2014 (the
“License Agreement”) and identified as confidential at the time of disclosure
(the “Purpose”).  Hospital’s Confidential Information shall also include all
information disclosed by Hospital to Company in connection with the Patent
Rights.  Capitalized terms used in this Appendix that are not otherwise defined
herein have the meanings ascribed in the License Agreement to which this
Appendix is attached and made a part thereof.


2.           Exclusions.  “Confidential Information” under this Agreement shall
not include any information that: (a) is or becomes publicly available through
no wrongful act of Recipient; (b) was known by Recipient prior to disclosure by
Discloser, as evidenced by tangible records; (c) becomes known to Recipient
after disclosure from a third party having an apparent bona fide right to
disclose it; (d) is independently developed or discovered by Recipient without
use of Discloser’s Confidential Information, as evidenced by tangible records;
or (e) is disclosed to another party by Discloser without restriction on further
disclosure.  The obligations of confidentiality and non-use set forth in this
Agreement shall not apply with respect to any information that Recipient is
required to disclose or produce pursuant to applicable law, court order or other
valid legal process provided that Recipient promptly notifies Discloser prior to
such required disclosure, discloses such information only to the extent so
required and cooperates reasonably with Discloser’s efforts to contest or limit
the scope of such disclosure.


3.           Permitted Purpose.  Recipient shall have the right to, and agrees
that it will, use Discloser’s Confidential Information solely for the Purpose as
described in the License Agreement, except as may be otherwise specified in a
separate definitive written agreement negotiated and executed between the
parties.


4.           Restrictions.  For the term of the License Agreement and a period
of Five (5) years thereafter (and indefinitely with respect to any individually
identifiable health information disclosed by Hospital to Company, if any), each
Recipient agrees that: (a) it will not use such Confidential Information for any
purpose other than as specified herein, including without limitation for its own
benefit or the benefit of any other person or entity; and (b) it will use
reasonable efforts (but no less than the efforts used to protect its own
confidential and/or proprietary information of a similar nature) not to disclose
such Confidential Information to any other person or entity except as expressly
permitted hereunder.  Recipient may, however, disclose Discloser’s Confidential
Information only on a need-to-know basis to its and its Affiliates employees,
staff members and agents (“Receiving Individuals”) who are directly
participating in the Purpose and who are informed of the confidential nature of
such information, provided Recipient shall be responsible for compliance by
Receiving Individuals with the terms of this Agreement and any breach
thereof.  Each party further agrees not to use the name of the other party or
any of its Affiliates or any of their respective trustees, directors, officers,
staff members, employees, students or agents in any advertising, promotional or
sales literature, publicity or in any document employed to obtain funds or
financing without the prior written approval of the party or individual whose
name is to be used, in the case of Hospital such approval to be given by the
Public Affairs Department.  This Section 4 shall survive termination or
expiration of this Agreement.


5.           Right to Disclose.  Discloser represents that to the best of its
knowledge it has the right to disclose to each Recipient all of Discloser’s
Confidential Information that will be disclosed hereunder.


6.           Ownership.  All Confidential Information disclosed pursuant to this
Agreement, including without limitation all written and tangible forms thereof,
shall be and remain the property of the Discloser.  Upon termination of this
Agreement, if requested by Discloser, Recipient shall return or destroy at
Discloser’s discretion all of Discloser’s Confidential Information, provided
that Recipient shall be entitled to keep one copy of such Confidential
Information in a secure location solely for the purpose of determining
Recipient’s legal obligations hereunder.




 
-23-

--------------------------------------------------------------------------------

 
 
7.           No License.  Nothing in this Agreement shall be construed as
granting or conferring, expressly or impliedly, any rights by license or
otherwise, under any patent, copyright, or other intellectual property rights
owned or controlled by Discloser relating to Confidential Information, except as
specifically set forth in the License Agreement.


8.           Remedies.  Each party acknowledges that any breach of this
Agreement by it may cause irreparable harm to the other party and that each
party is entitled to seek injunctive relief and any other remedy available at
law or in equity.


9.           General.  These Confidentiality Terms and Conditions, along with
the License Agreement, contain the entire understanding of the parties with
respect to the subject matter hereof, and supersede any prior oral or written
understandings between the parties relating to confidential treatment of
information.  Sections 1, 2, 4, 7, 10 and 11 of these Confidentiality Terms and
Conditions shall survive any expiration or termination of the License Agreement.






[Remainder of Page Intentionally Left Blank]




 